Citation Nr: 0301432	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for 
degenerative joint disease, injury to the right knee, post 
operative status patelloplasty, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for residuals 
of injury to the left knee with degenerative joint 
disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

4.  Entitlement to service connection for a skin rash 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	William T. Bogue, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969 and from June 1971 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefits 
sought on appeal.   


REMAND

In his substantive appeal, submitted in May 2002, the 
veteran requested a personal hearing before a member of 
the Board in Washington DC, "3-way telephonic, if 
possible".  The Board interprets this as a request for a 
videoconference hearing before the Board.  There is no 
indication that the veteran has withdrawn his request for 
a Board hearing, and the RO has not yet scheduled such a 
hearing.  Thus, such hearing must be scheduled pursuant to 
38 C.F.R. § 20.703 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
VA Video Conference hearing before a 
member of the Board.  

When that action has been completed, the case should be 
returned to the Board for appellate review, if 
appropriate.  No action is required of the appellant 
unless and until he receives further notice. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




